 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TASSHANY SIMMS,                                         Case No.: 2:18-cv-01991-GMN-VCF

 4          Petitioner                                                    Order

 5 v.

 6 STATE OF NEVADA,

 7          Defendant

 8

 9         This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2241 filed by

10 Tasshany Simms as a pre-trial detainee in Clark County Detention Center (CCDC). On October

11 22, 2018, this court entered an order directing Simms to show cause why this matter should not

12 be dismissed without prejudice either for lack of exhaustion or under the Younger abstention

13 doctrine. ECF No. 3. The order advised Simms that his case would be dismissed if he failed to

14 respond to the order. Id. at 4.

15         As of the date of this order, Simms has not responded to the court’s order to show cause.

16         IT THEREFORE IS ORDERED that Simms’s petition for writ of habeas corpus (ECF

17 No. 4) is DISMISSED without prejudice. The Clerk of Court shall enter judgment accordingly

18 and close this case.

19         IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

20         Dated: January 30, 2019

21                                                           _________________________________
                                                             U.S. District Judge
22

23
